Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2018/0352226) teaches partitioning blocks, predicting those blocks by selectively performing transform via the use of a transform skip mode depending on block size, and generating a residual for partitioned sub-blocks based on intra prediction. However, such prior art does not disclose that the transform skip flag is not decoded from a bitstream (and the inverse-transform is not skipped) when the partition type of the current coding block is horizontal or vertical. Specifically it does not disclose:

…
wherein, when the partition type of the current coding block is horizontal partitioning or vertical partitioning, the current coding block is divided into a plurality of sub-blocks and intra prediction is performed for each of the sub-blocks,
…
wherein, when the partition type of the current coding block is the horizontal partitioning or the vertical partitioning, the transform skip flag is not decoded from a bitstream, and it is determined that the inverse-transform is not skipped.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1, 6, 8-9, 12-13, and 16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINDSAY J UHL/Examiner, Art Unit 2481